Citation Nr: 0409686	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  97-26 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee disability, 
claimed as secondary to a service-connected right ankle 
disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to August 1977 
and from May 1983 to March 1987.  

This matter comes to the Board of Veterans' Appeals (Board) from a 
June 1997 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.  

This matter was remanded by the Board in June 2003 to afford the 
veteran an opportunity for a videoconference hearing, which was 
held by the undersigned in November 2003.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In a rating decision dated in April 1988, the RO granted service 
connection for residuals of a fracture to the right ankle and 
assigned a 10 percent evaluation.  In October 1996, the veteran 
claimed that he had developed left knee disability directly due to 
or proximately the result of his service-connected right ankle 
disability.  The records reveal that the veteran twisted his left 
knee when entering a car in March 1996 and sought treatment for 
what was then diagnosed as painful knee with minimal joint 
narrowing.  

The veteran currently claims increased severity associated with 
his service-connected right ankle disability in addition to 
service connection for left knee secondary to his service-
connected right ankle disability.  During the August 2000 
examination, the examiner diagnosed degenerative joint disease, 
status post fracture of the right ankle and noted pain on motion 
and tenderness.  In a separate notation the examiner indicated 
that degenerative joint disease was not confirmed by x-ray 
findings.  The veteran's complaints were reported.  There were no 
findings during that examination that related to any left knee 
disability.  

Another VA examination was conducted in January 2001 that included 
findings relative to the right ankle and the left knee disability.  
In the discussion, the examiner stated that there was no evidence 
of degenerative joint disease of the right ankle and minimal 
reference was made as to functional impairment and loss in range 
of motion.  With respect to the left knee disability, the 
veteran's past medical history of a meniscal tear was noted; 
again, no more than minimal reference to any functional impairment 
was indicated.  Also, the examiner concluded that "any left knee 
condition is not secondary to the right ankle condition, as by 
history to me directly."  No x-ray studies were ordered and no 
follow-up was recommended.  

The veteran testified in his hearing in November 2003 that he was 
recently terminated from his job as a substitute teacher because 
of excessive absences.  He reported that he had missed work from 
January to August 2002 as recommended by his doctors.  The veteran 
was unable to stand on his feet for the duration of his workday.  
The veteran has stated that he uses a cane, but that he has 
continued to experience undue stress associated with the left knee 
primarily due to his right ankle disability.  

When aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected condition, 
the veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  Unfortunately, the VA 
examiner never discussed whether the veteran's left knee 
disability was worsened by his service-connected right ankle 
disability.  

In view of the above, the Board notes that the record as it stands 
currently is inadequate for the purpose of rendering an informed 
decision on the matters on appeal.  Where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  An additional VA 
examination is in order to rectify any conflicting clinical 
findings with respect to the severity of the veteran's service-
connected right ankle disability and an opinion is necessary with 
respect to any relationship between the veteran's left knee 
disability and his service-connected right ankle disability.  

Additionally, the RO must ensure compliance with the provisions of 
the Veterans Claim Assistance Act of 2000 (VCAA) and the Veterans 
Benefits Act of 2003.  See also 38 U.S.C.A. § 5100 et seq. (West 
2002).  

1.  The RO must review the claims file and ensure compliance with 
all notification and development action required by the VCAA.  

2.  The veteran should be scheduled for an orthopedic examination 
to determine the current severity of his service-connected 
residuals of a fractured right ankle and the nature and etiology 
of any left knee disability.  All indicated studies and tests 
should be done.  The claims file should be made available and 
reviewed by the examiner in connection with the examination.  The 
examiner should be directed to provide an opinion regarding the 
severity of the veteran's right ankle disability.  Specifically, 
the examiner should indicate whether there is degenerative joint 
disease of the right ankle as a result of prior trauma in service.  
The examiner should comment on the extent of any functional 
impairment as a result of pain, weakness, fatigability, 
incoordination on normal use, repeated use, and on flare-ups or 
exacerbations.  

With respect to the veteran's left knee disability, the examiner 
should provide a current diagnosis of the left knee and comment on 
whether any left knee disability was caused or worsened by his 
service-connected right ankle disability.  The examiner should be 
asked to furnish all clinical findings and provide a rationale for 
all conclusions reached.  

3.  After completion of any additional indicated development, the 
RO should review the issues on appeal on the basis of all the 
evidence of record.  If the benefits sought on appeal are not 
granted, the veteran and his representative should be issued an 
appropriate Supplemental Statement of the Case and given a 
reasonable opportunity to reply.  

Thereafter, the case should be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





